Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/12/2022 has been entered.
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 09/12/2022. The Applicant has amended claims 1-2, 4-5, 7-9, 11-12 and 14 and canceled claims 6 an13. Claims 1-5, 7-12 and 14-15 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 09/12/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 101:
	
Regarding applicant’s argument that the amendments filed 09/12/2022 overcome the 35 U.S.C. 101 rejections for claims 1, 5, 8 and 12 by “direct the respective claims to a practical application”, the examiner respectfully disagrees.  
The applicant argues that “Paragraph [0042] of the Specification teaches efficiently reducing an amount of data to be transmitted to a base station by transmitting the metadata to the base station instead of the sensed data itself based on those technical features…”, while the amended independent claims do not explicitly recite any languages stating what the metadata and sensed data are, what the specific improvement by using the metadata over the sensed data is and how efficiently the “reducing an amount of data to be transmitted” is. In addition, the mere statement of improvement with no specific support is not considered to be significantly more than the judicial exception. The determining steps is a mental process, while the obtaining…, receiving… transmitting … steps, which are mere data gathering/transmitting, no matter the size of the data to be received/transmitted, and are considered as insignificant extra solutions. Therefore, the rejections of the independent claims under 35 U.S.C. 101 are maintained.
Dependent claims 2-4, 7, 9-11 and 14-15 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections under 35 U.S.C. 112:
Applicant’s amendment to the claims filed 09/12/2022 have overcome the 35 U.S.C. 112(a) and 112(b) rejections previously set forth.
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 09/12/2022, with regard to the rejections of claims 1-5, 7-12 and 14-15 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Objections
Claim 4 recites the limitation “the metadata” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the metadata” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 5, 8 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for identifying at least one connectivity node and determining a final route to the destination as recited in independent claims 1, 5, 8 and 12.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at least one processor”. That is, other than reciting “at least one processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “at least one processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of obtaining information (with a transceiver), receiving data/metadata and transmitting information (with a transceiver).  The obtaining, receiving steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The transmitting step is also recited at a high level of generality and amounts to mere post solution data presenting, which is a form of insignificant extra-solution activity. The “transceiver” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The transceiver is recited at a high level of generality and is merely automates the recited steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, receiving and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processors, memory and transceiver are all conventional computing systems/data receiving/transmitting systems, and the specification does not provide any indication that the processor, memory or transceiver is anything other than a conventional computer/electronic component used for data processing.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the obtaining, receiving and transmitting steps are well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-4, 7, 9-11 and 14-15 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 2-4, 7, 9-11 and 14-15 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeki (JP2003308597, hereinafter Shigeki) in view of Hobbs (US20180089010, hereinafter Hobbs).
As to claims 1, 8 and 15, Shigeki teaches a method of providing route information by a base station, a base station, and a computer-readable recoding medium comprising: 
obtaining route information about a route between a location of a user and a destination requested by the user (see at least Shigeki para 0048, base station receives destination route information); 
receiving, from at least one connectivity node among a plurality of connectivity nodes, at least one metadata representing an object feature within each coverage of the at least one connectivity node (see at least Shigeki para 0048, receiving the number of people from each car navigation through the information transmission; para 0049, obtaining traffic volume capacity of each road and degree of congestion of each route be obtained, also see para 0015-0017 for base station collections information transmitted from the plurality of mobile terminals and fix terminal); 
determining a final route to the destination based on the route information and at least one metadata (see at least Shigeki para 0050, receiving optimum route information through the information transmission reception unit); and 
transmitting information about the determined final route to a terminal of the user (see at least Shigeki para 0050 display information on the display and notifies the driver the route change, also see para 0056 and Fig. 4).
wherein the each coverage of the at least one connectivity node includes points located on the route (see at least Shigeki para 0017 for base station collections information on the route to the destination transmitted from the plurality of mobile terminals and fix terminal, i.e. information related to points located on the route), and 
wherein the at least one metadata is generated by classifying, based on type, mobility and density of the object feature, data received at the at least one connectivity node (see at least Shigeki para 0017 for the number of people, congestion status of the route and the mobile and fixed terminals).
Shigeki further teaches information transmission/reception means, optimum route information calculation unit, and record information related to calculating the optimum route in the record unit (see at least Shigeki para 0050, Fig. 4, also see para 0036 for received information recording unit).
Shigeki does not teach receiving a geographical feature from at least one connectivity node and wherein the at least one metadata is generated by classifying, based on inclination of the geographical feature, data received at the at least one connectivity node.
However, in the same field of endeavor, Hobbs teaches accepting speed and distance data from internal and road-side sensors, taking into account the gradient and elevation of the road and the densities of surrounding traffic to determine an optimal point to disengage the vehicle cruise control application (see at least Hobbs para 0027). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, base station and connectivity node disclosed by Shigeki to include receiving a geographical feature from at least one connectivity node and wherein the at least one metadata is generated by classifying, based on inclination of the geographical feature, data received at the at least one connectivity node as disclosed by Hobbs to assist vehicle control and navigation using the information transmitted from the connectivity nodes.
As to claims 2 and 9, Shigeki in view of Hobbs teaches the method of claim 1 and the base station of claim 8, wherein determining of the final route comprises: 
comparing the at least one metadata with a database preset with respect to avoidance targets to determine a point including the avoidance target or a point predicted to have the avoidance target in the route (see at least Shigeki para 0009 for storing the received destination, route to destination… as a database, predicting traffic condition/congestion status and calculating an ideal route according to the predicted traffic condition and congestion status; para 0050, periodically communicating current position with base station and receiving congestion information and traffic condition, also see para 0015-0017),
setting a weight for the determined point in the route to be relatively lower than weights for other points between the location of the user and the destination to revise the route between the location of the user and the destination (see at least Shigeki para 0009 for calculating an ideal route, also see para 0050 for periodically communicating current position with base station and receiving congestion information and traffic condition and recalculating the optimum route by the optimum route information calculation unit).
As to claims 3 and 10, Shigeki in view of Hobbs teaches the method of claims 1 and the base station of claim 8, further comprising: 
obtaining user information including at least one of characteristics information about a preferred route of the user and condition information of the user (see at least Shigeki para 0050, traffic condition information of each route and if there is a change in the traffic condition, also the congestion information and accident occurred are information preferred by a user for the purpose of navigation), 
wherein the determining of the final route comprises setting a weight for at least one route between the location of the user and the destination based on the user information so as to determine the final route (see at least Shigeki para 0050 for receiving congestion information and traffic condition and recalculating the optimum route by the optimum route information calculation unit).
As to claims 4 and 11, Shigeki in view of Hobbs teaches the method of claim 1 and the base station of claim 8, wherein the metadata is periodically received from the connectivity node at preset time intervals (see at least Shigeki para 0050, each travelling vehicle periodically communicating current position with the baser station), and 
wherein the method of providing route information further comprises: 
determining a situation to be avoided at the user based on a location of the user and user information (see at least Shigeki para 0050 for determining if there is a change in the traffic condition, e.g. accident or traffic jam); 
predicting the determined situation is to occur to the user based on the periodically received metadata (see at least Shigeki para 0050, calculating average speed in each route and traffic conditions, and determine if there is a change in the traffic condition, e.g. accident or traffic jam); and transmitting a notification about the determined situation to the terminal of the user (see at least Shigeki para 0050, the optimum route is calculated and transmitted through the information transmission/reception unit and displaying information on the information display unit, also see para 0056 and Fig. 4).
As to claims 5 and 12, Shigeki teaches a method of providing route information by a connectivity node, and a connectivity node, comprising: 
receiving data about a geographical feature and an object within a preset coverage sensed from at least one electronic device (see at least Shigeki para 0050, infrastructure information analyzed and transmitted by road traffic information center based on satellite photographs, ITS and street images, also see Fig. 4, para 0025-0031); 
generating metadata representing the object feature by classifying, based on type, mobility and density of the object feature (see at least Shigeki para 0050, average speed of each route and congestion information received from the infrastructure, also see para 0025-0031); and 
transmitting the generated metadata to a base station (see at least Shigeki para 0050, the infrastructure information receiving unit receives the infrastructure information).
wherein a final route to the destination is determined based on the generated metadata and route information about the route, and information about the determined final route is transmitted to a terminal of the user (see at least Shigeki para 0050, receiving optimum route information through the information transmission reception unit).
Shigeki teaches road traffic information center analyzing and transmitting information received from satellite, ITS and camera (see at least Shigeki para 0050), i.e. a transceiver that receives and transmits information and a processor that analyzes information. Shigeki further teaches a memory to store data related to traffic information (see at least Shigeki para 0027).
Shigeki does not teach receiving a geographical feature from at least one connectivity node and wherein the at least one metadata is generated by classifying, based on inclination of the geographical feature, data received at the at least one connectivity node.
However, in the same field of endeavor, Hobbs teaches accepting speed and distance data from internal and road-side sensors, taking into account the gradient and elevation of the road and the densities of surrounding traffic to determine an optimal point to disengage the vehicle cruise control application (see at least Hobbs para 0027). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, base station and connectivity node disclosed by Shigeki to include receiving a geographical feature from at least one connectivity node and wherein the at least one metadata is generated by classifying, based on inclination of the geographical feature, data received at the at least one connectivity node as disclosed by Hobbs to assist vehicle control and navigation using the information transmitted from the connectivity nodes.
As to claims 7 and 14, Shigeki in view of Hobbs teaches the method of claim 5 and the connectivity node of claim 12, further comprising: 
obtaining location information of the user (see at least Shigeki para 0050, current position being periodically communicated, also see para 0042, 0025-0031); and 
determining a situation to be avoided at the user based on a location of the user and user information (see at least Shigeki para 0050 for determining if there is a change in the traffic condition, e.g. accident or traffic jam); 
predicting whether the determined situation likely to occur to the user based on the received data when it is determined based on that the user is located within the preset coverage (see at least Shigeki para 0050, calculating average speed in each route and traffic conditions, and determine if there is a change in the traffic condition, e.g. accident or traffic jam); and 
transmitting a notification about the determined situation to a terminal of the user (see at least Shigeki para 0050, the optimum route is calculated and transmitted through the information transmission/reception unit and displaying information on the information display unit, also see para 0056 and Fig. 4).
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667